PER CURIAM.
The affirmance of Dade County resolution no. Z-270-89 is quashed only insofar as it includes the granting of a non-use parking variance (item 10) which had been withdrawn by the respondents during the course of the proceedings. See Metropolitan Dade County v. Betancourt, 559 So.2d 1237 (Fla. 3d DCA 1990). The granting of that variance and any reference to it in the approved site plan shall be stricken from the resolution. Otherwise, the resolution and its affirmance by the circuit court are entirely approved.
Certiorari granted in part, denied in part.